DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas Williams (Reg. No. 44,930) on 01/25/2021.
The application has been amended as follows: 
1. 	(Currently Amended) A flexible planar inductive coil suitable for embedding in a product, comprising:
at least one flexible substrate; 
a matched function ink set, comprising matched additively printed matched function inks of the matched function ink set, matched to at least: 
a receptivity of the flexible substrate onto which the matched function inks are printed;
a conductivity of the substrate; and a chemical reactivity as between the substrate and the matched function inks; 
	the matched function ink set comprising a plurality of successively additively printed layers in which each layer has a line height in a range of 4.58 µm +/- 0.6 µm, a base one of the successively additively printed layers being printed onto a substantially planar face of the at  to form:  
at least one layer of the plurality of successively additively printed layers atop the substrate in a plane parallel thereto and comprising conductive traces capable of receiving current flow from at least one source; and 
concentrically successive ones of the conductive traces having alternating line widths and inter-line gaps in a range of 180 µm – 260 µm and being about a center axis through the plane of the at least one flexible substrate.

Allowable Subject Matter
3.	Claims 1, 3-4, 6-13, and 15-19 are allowed.
4.	The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, inter alia, Claim 1 recites, inter alia, a flexible planar inductive coil suitable for embedding in a product, comprising: at least one flexible substrate; a matched function ink set matched to at least: a chemical reactivity as between the substrate and the matched function inks; a plurality of successively additively printed layers in which each layer has a line height in a range of 4.58 µm +/- 0.6 µm, a base one of the successively additively printed layers being printed onto a substantially planar face of the at least one flexible substrate and the successive ones of the successively additively printed layers being successively printed on the base one to form: concentrically successive ones of the conductive traces having alternating line widths and inter-line gaps in a range of 180 µm – 260 µm and being about a center axis through the plane of the at least one flexible substrate.
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached on Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.